Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-5 are directed to non-elected method invention without traverse.  Accordingly, claims 3-5 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel non-elected method claims 3-5.

Reasons for Allowance
Claims 1-2 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of a semiconductor device including: a device having its lower surface bonded to the mount substrate with the adhesive, wherein a surface roughness of a side surface upper portion of a side surface of the device is lower than that of a side surface lower portion of the side surface of the device, wherein the side surface lower portion is porous and wherein a total width of the device at the side surface lower portion where the adhesive is in contact is greater than a total width of the device at the side surface upper portion.  Therefore, the overall structure of the semiconductor device is neither 
Regarding claim 6, the prior art of record fails to disclose the combination of all the limitations recited in the claim 6 of a semiconductor device including: a device having its lower surface bonded to the mount substrate with the adhesive, wherein a surface roughness of a side surface upper portion of the device is lower than that of a side surface lower portion of the device, wherein the side surface lower portion is porous and wherein a total width of the device at the side surface lower portion where the adhesive is in contact is greater than a total width of the device at the side surface upper portion.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claim 8 is dependent upon independent claim 6, and is therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DILINH P NGUYEN/Examiner, Art Unit 2894               

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894